DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 21-29, 31-38, 41 and 42 are pending and presented for examination. Claims 21 and 38 were amended and claims 30 and 39-40 were cancelled via the instant amendment dated 14 January 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 14 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 21-26, 29, 33-38 and 40-42 under 35 U.S.C. 102(a)(1) over Huixin is WITHDRAWN over the instant amendment incorporating the allowable subject matter of claim 30 into claim 21 and claim 39 and 40 into 38. Huixin did not teach either of claims 30, 39, or 40 subject matter. As is the rejection of claim 27 under 35 U.S.C. 103 over Huixin owing to the withdrawal of the base rejection. The rejection of claim 38 under 35 U.S.C. 103 over Huixin as applied to claim 21 and in further view of Humfeld is also WITHDRAWN as the base rejection was withdrawn and it did not teach or suggest either explicitly or implicitly previously pending claims 30, 39 or 40. As is the rejection of claim 28 over Huixin and Star under 35 U.S.C. 103. As is the dependent rejection of claims 31 and 39 under 35 U.S.C. 103 over Hiuxin in further view of Zou as the base rejection was withdrawn. As is the dependent rejection of claim 32 under 35 U.S.C. 103 over Huixin in view of Mahmood as the base rejection was withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 21 (and those dependent thereon), the claim was amended to include previously pending claim 30, the reasons for allowance of that claim from the Office Action dated 22 October 2021 is hereby incorporated by reference in its entirety.
As to claim 38 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests holey graphene having a plurality of holes having a geometrical structure of hole edges predominantlBedwoy in a zigzag configuration and an electrical conductivity between 7000 and 100,000 S/m. Zou discloses such a zig zag nanohole structure on the edge, but it does not expressly state the electrical conducitivyt between 7000 and 100,000 S/m. Huixin is silent to the conductivity or the hole arrangement and the method of making is clearly different than that of Huixin so it would not be inherent to get the same conductivity and hole arrangement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759